EXHIBIT 10.1 CREDIT AND GUARANTY AGREEMENT dated as of September 16, 2013 among K-V PHARMACEUTICAL COMPANY, as Borrower, CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, VARIOUS LENDERS, and LAW DEBENTURE TRUST COMPANY OF NEW YORK, as Agent $100,000,000 First Lien Secured Term Loan Facility APPENDIX A Notice Addresses SCHEDULES: I Commitments Company Info; Jurisdiction of Organization Capital Stock and Ownership Adverse Proceedings Certain Tax Matters 4.10(b) Real Estate Assets Employee Benefit Plans Insurance Intellectual Property 4.24(a) Regulatory Compliance 4.24(b) Regulatory Compliance 4.24(c) Regulatory Compliance 4.24(d) Regulatory Compliance 4.24(f) Regulatory Compliance 4.24(g) Regulatory Compliance Material Contracts Certain Indebtedness Certain Liens Certain Subsidiary Restrictions Certain Investments Certain Affiliate Transactions EXHIBITS : A-1 Funding Notice A-2 Conversion/Continuation Notice B Note C Compliance Certificate D Assignment Agreement E Closing Date Certificate F Certificates Regarding Non-Bank Status -ii- CREDIT AND GUARANTY AGREEMENT This CREDIT AND GUARANTY AGREEMENT , dated as of September 16, 2013, is entered into by and among K-V PHARMACEUTICAL COMPANY , a Delaware corporation (“ Borrower ”), CERTAIN SUBSIDIARIES OF BORROWER, as Guarantors, the Lenders party hereto from time to time, and LAW DEBENTURE TRUST COMPANY OF NEW YORK , as administrative agent and collateral agent (in such capacities, together with any successors and assigns, collectively, “ Agent ”). RECITALS: WHEREAS , capitalized terms used in these Recitals shall have the respective meanings set forth for such terms in Section1.1 hereof; WHEREAS , Borrower and certain of its Affiliates, as debtors and debtors-in-possession (“ Debtors ”), previously commenced the Bankruptcy Cases in the Bankruptcy Court; WHEREAS , on July 19, 2013, the Debtors filed the Plan of Reorganization with the Bankruptcy Court, which Plan of Reorganization was confirmed pursuant to the Confirmation Order; WHEREAS , concurrently with the Closing Date, the Effective Date (as defined in the Plan of Reorganization) of the Plan of Reorganization has occurred; WHEREAS , in order to provide Borrower with funds to be used for the purposes set forth herein, Borrower has requested that Lenders provide it with a secured first lien term loan credit facility of $100,000,000 (the “ First Lien Term Loan Facility ”); WHEREAS , Borrower and Guarantors have agreed to secure all of the Obligations hereunder by granting to Agent, for the benefit of Secured Parties, a first priority perfected Lien on substantially all of their assets, including a pledge of all of the Capital Stock of each of their respective Domestic Subsidiaries and all of the Non-Voting Capital Stock and sixty-five percent (65%) of the Voting Capital Stock of any first tier Foreign Subsidiaries; and NOW, THEREFORE , in consideration of the premises and the agreements, provisions and covenants herein contained, the parties hereto agree as follows: Section 1. DEFINITIONS AND INTERPRETATION Definitions . The following terms used herein, including in the preamble, recitals, exhibits and schedules hereto, shall have the following meanings: “ Adjusted LIBOR Rate ” means, for any Interest Rate Determination Date with respect to an Interest Period for a LIBOR Rate Loan, the greater of (A)2.00 percent (2%) per annum and (B)the rate per annum obtained by dividing (and rounding upward to the next whole multiple of one-sixteenth of one percent (1/16 of 1%)) (i) (a)the rate per annum equal to the rate determined by Agent to be the offered rate displayed as the average British Bankers Association Interest Settlement Rate which appears on Reuters Screen LIBOR01 Page for deposits (for delivery on the first day of such period) with a term equivalent to such period in Dollars, determined as of approximately 11:00 a.m. (London, England time) on such Interest Rate Determination Date, or (b)in the event the rate referenced in the preceding clause (a)does not appear on such page or service or if such page or service shall cease to be available, the rate per annum equal to the rate determined by Agent to be the offered rate on such other page or other service which displays an average British Bankers Association Interest Settlement Rate for deposits (for delivery on the first day of such period) with a term equivalent to such period in Dollars, determined as of approximately 11:00 a.m. (London, England time) on such Interest Rate Determination Date, or (c)in the event the rates referenced in the preceding clauses (a)and (b)are not available, the rate per annum equal to the offered quotation rate to first class banks in the London interbank market for deposits (for delivery on the first day of the relevant period) in Dollars of amounts in same day funds comparable to the principal amount of the applicable Loan, for which the Adjusted LIBOR Rate is then being determined with maturities comparable to such period as of approximately 11:00 a.m. (London, England time) on such Interest Rate Determination Date as determined by Agent in accordance with its customary practices, by (ii)an amount equal to (a)one, minus (b)the Applicable Reserve Requirement. -1- “ Adverse Proceeding ” means any action, suit, proceeding (whether administrative, judicial or otherwise), governmental investigation or arbitration at law or in equity, or before or by any Governmental Authority, domestic or foreign (including any Environmental Claims) or other regulatory body or any arbitrator whether pending or, to the knowledge of an Authorized Officer of Borrower or any of its Subsidiaries, threatened in writing by or against Borrower or any of its Subsidiaries or any property of such Borrower or any of its Subsidiaries. “ Affected Lender ” as defined in Section2.14(b). “ Affected Loans ” as defined in Section2.14(b). “ Affiliate ” means, as applied to any Person, any other Person directly or indirectly controlling, controlled by, or under common control with, that Person. For the purposes of this definition, “control” (including, with correlative meanings, the terms “controlling,” “controlled by” and “under common control with”), as applied to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of that Person, whether through the ownership of voting securities or by contract or otherwise. Notwithstanding anything to the contrary herein, in no event shall any (i) Agent or Lender, or (ii) Affiliate or Related Fund of any of the foregoing, be considered an “Affiliate” of any Credit Party due to any Person described in clause (i) or (ii) being in the capacity described in such clause. “ Agent ” as defined in the preamble hereto. “ Agent’s Account ” means an account at a bank designated in writing to Borrower by Agent from time to time as the account into which Credit Parties shall make all payments to Agent for the benefit of Agent and Lenders under this Agreement and the other Credit Documents. “ Aggregate Amounts Due ” as defined in Section2.13. “ Aggregate Payments ” as defined in Section8.2. “ Agreement ” means this Credit and Guaranty Agreement, dated as of September 16, 2013, and any annexes, appendices, exhibits and schedules hereto. “ Applicable Margin ” means (i)with respect to Loans that are LIBOR Rate Loans, a percentage per annum equal to ten percent (10.0%), and (ii)with respect to Loans that are Base Rate Loans, a percentage per annum equal to nine percent (9.0%). “ Applicable Government Agreements ” means, collectively, (i) the Consent Decree, dated March 2, 2009, entered into between Borrower and the FDA, (ii) the Plea Agreement, dated March 2, 2010, entered into by Borrower with the Office of the United States Attorney for the Eastern District of Missouri and the Office of Consumer Litigation of the United States Department of Justice and (iii) the Divestiture Agreement, November 10, 2010, entered into by Borrower with the Office of the Inspector General of the U.S. Department of Health and Human Services, in each case, as subsequently modified or amended through written agreement or court order. -2- “ Applicable Reserve Requirement ” means, at any time, for any LIBOR Rate Loan, the maximum rate, expressed as a decimal, at which reserves (including any basic marginal, special, supplemental, emergency or other reserves) are required to be maintained with respect thereto against “Eurocurrency Liabilities” (as such term is defined in Regulation D) under regulations issued from time to time by the Board of Governors of the Federal Reserve System or other applicable banking regulator. A LIBOR Rate Loan shall be deemed to constitute Eurocurrency liabilities and as such shall be deemed subject to reserve requirements without benefits of credit for proration, exceptions or offsets that may be available from time to time to the applicable Lender. The rate of interest on LIBOR Rate Loans shall be adjusted automatically on and as of the effective date of any change in the Applicable Reserve Requirement. “
